DETAILED ACTION
Response to Amendment
The Amendment filed on January 14, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) and 103 rejections previously set forth in the Non-Final Office Action mailed on August 14, 2020. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
“surface; and” in line 7 should read “surface;”.
“said compatible replaceable staple cartridge comprising” in line 8 should read “wherein said compatible replaceable staple cartridge comprises”.
Claim 13 is objected to because of the following informalities:
“indicator; and” in line 6 should read “indicator;”.
“said compatible replaceable staple cartridge comprising” in line 7 should read “wherein said compatible replaceable staple cartridge comprises”.
Claim 17 is objected to because of the following informalities:
“code;” in line 3 should read “code,”.
“said compatible replaceable staple cartridge comprising” in line 4 should read “wherein said compatible replaceable staple cartridge comprises”.
“distance and a plurality of staples and” in line 5 should read “distance, a plurality of staples, and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "an incompatible replaceable staple cartridge" in lines 1-2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the incompatible replaceable staple cartridge mentioned in claim 1 or a totally new incompatible replaceable staple cartridge. For examination purposes, the examiner is interpreting claim 2 as if the limitation “further comprising an incompatible replaceable staple cartridge,” in lines 1-2 of claim 2 has been omitted.
Claim 4 recites the limitation "an anvil" in line 1. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the non-removable anvil mentioned in claim 1 or a totally new anvil. For examination purposes, the examiner is interpreting claim 4 as if the limitation “wherein said end effector further comprises an anvil, and” in line 1 of claim 4 has been omitted.
Claim 5 recites the limitation "an anvil" in line 1. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the non-removable anvil mentioned in claim 1 or a totally new anvil. For examination purposes, the examiner is interpreting claim 5 as if the limitation “wherein said end effector further comprises an anvil comprising a pair of tissue stops,” in lines 1-2 of claim 5 instead reads “wherein said anvil comprises a pair of tissue stops,”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weisenburgh, II et al. (US 2015/0201935), hereinafter Weisenburgh in view of Viola (US 5,439,155).
Regarding claim 1, Weisenburgh discloses a system, comprising:
an end effector (11016 excluding 11018 in Figure 132), comprising:
a non-removable anvil (11020 in Figure 132) comprising a length (the length of 11020 along the longitudinal axis of 11020; or the perpendicular distance of one of the leftmost staple-forming pockets of 11020 from the left edge of 11020), wherein said end effector (11016 excluding 11018) is configured to receive a compatible replaceable staple cartridge (11018 in Figure 132 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) (Paragraph 0251);
a first outer surface (an outer surface of 11020/11216/250 shown in Figure 132); and
an inscribed classifying identification (the “indicia”, “colors”, “numbers”, and/or “symbols” on anvil 11020 mentioned in Paragraph 0255 lines 27-31); and
an incompatible replaceable staple cartridge (11018 in Figure 132 which has “indicia”, “colors”, “numbers”, and/or “symbols” that do not correspond to those of anvil 11020);
wherein said compatible replaceable staple cartridge (11018) comprises a length (the length of 11018 along the longitudinal axis of 11018; or the perpendicular distance of one of the leftmost staple apertures of 11018 from the left edge of the deck of 11018), a second outer surface (an outer surface of 11018 shown in Figure 132), and an inscribed classifying identification (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31), wherein said classifying identification of said compatible replaceable staple cartridge (11018) corresponds to said classifying identification of said end effector (11016 excluding 11018) (Paragraph 0255 lines 27-31), wherein said length (the length of 11018 along the longitudinal axis of 11018) of said compatible replaceable staple cartridge corresponds to said length (the length of 11020 along the longitudinal axis of 11020) of said non-removable anvil (because 11020 has a plurality of staple deforming pockets which are in registration with the plurality staple apertures of 11018 and which can properly deform the staples released from the plurality staple apertures of 11018).
However, Weisenburgh does not expressly disclose: the classifying identification of said end effector is inscribed on said first outer surface; the classifying identification of said compatible replaceable 
Viola teaches that it was known to provide an incompatible replaceable staple cartridge (an incompatible cartridge 114 similar to that shown in Figure 3 which has an incompatible size; or an incompatible cartridge 114 similar to that shown in Figure 3 which has an incompatible number of rows of fasteners) having a length (the size of the incompatible cartridge 114; or the perpendicular distance of one of the leftmost staple apertures of incompatible cartridge 114 from the left edge of the deck of incompatible cartridge 114) that does not correspond to a length (the size of anvil 116; or the perpendicular distance of one of the leftmost staple-forming pockets of 116 from the left edge of 116) of a non-removable anvil (116 in Figure 1) (because the size of the incompatible cartridge 114 does not correspond to the size of anvil 116; or because the perpendicular distance of one of the leftmost staple apertures of incompatible cartridge 114 having the incompatible number of rows of fasteners from the left edge of the deck does not correspond to the perpendicular distance of one of the leftmost staple-forming pockets of 116 from the left edge of 116), in order to allow the incompatible replaceable staple cartridge to be distinguishable from a compatible replaceable staple cartridge (a compatible cartridge 114 similar to that shown in Figure 1/2 which has a compatible size; or a compatible cartridge 114 similar to that shown in Figure 1/2 which has a compatible number of rows of fasteners) and/or prevent the incompatible replaceable staple cartridge from being loaded onto an elongate channel (112 in Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Weisenburgh to incorporate the teachings of Viola by modifying a length of the incompatible replaceable staple cartridge (11018 of Weisenburgh which has “indicia”, “colors”, “numbers”, and/or “symbols” that do not correspond to those of anvil 11020) so that it does not correspond to said length of said non-removable anvil (11020 of Weisenburgh), because doing so would achieve the predictable result(s) of allowing the incompatible replaceable staple cartridge to be further distinguishable from the compatible replaceable staple cartridge (11018 of Weisenburgh which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) and/or allowing prevention of loading of the incompatible replaceable staple cartridge onto the elongate channel (11216 in Figure 132 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Weisenburgh in view of Viola teaches all the limitations of the claim as stated above except: the classifying identification of said end effector is inscribed on said first outer surface; and the classifying identification of said compatible replaceable staple cartridge is inscribed on said second outer surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have inscribed the classifying identification of the end effector on the first outer surface and to have inscribed the classifying identification of the compatible replaceable staple cartridge on the second outer surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraphs 0528 and 0530 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Weisenburgh discloses that said incompatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that do not correspond to those of anvil 11020) comprises a third outer surface (an outer surface of 11018 shown in Figure 132) and a classifying identification (the “indicia”, “colors”, “numbers”, and/or “symbols” on incompatible replaceable staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31), and that said classifying identification of said incompatible replaceable staple cartridge is different from said classifying identification of said end effector (11016 excluding 11018) (because the classifying identification of the incompatible replaceable staple cartridge 11018 does not correspond to the classifying identification of the end effector, Paragraph 0255 lines 27-31).
However, Weisenburgh in view of Viola does not expressly teach: the classifying identification of said incompatible replaceable staple cartridge is positioned on said third outer surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the classifying identification of the incompatible replaceable staple cartridge on the third outer surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0526 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Weisenburgh discloses that said end effector (11016 excluding 11018) further comprises a distal portion (apparent from Figure 131).
However, Weisenburgh in view of Viola does not expressly teach: the classifying identification of said end effector is positioned on said distal portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the classifying identification of the end effector on the distal portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0530 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 4, Weisenburgh in view of Viola teaches all the limitations of the claim as stated above except: said classifying identification of said end effector is positioned at a distal end of said anvil.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the classifying identification of the end effector at a distal end of the anvil, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0530 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 5, Weisenburgh discloses that said anvil (11020 in Figure 132) comprises a pair of tissue stops (it is apparent from Figure 132 that anvil 11020 comprises a pair of tissue stops similar to tissue stops 208’ in Figure 91).
However, Weisenburgh in view of Viola does not expressly teach: a secondary classifying identification of said end effector is positioned on each of said tissue stops.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have provided the end effector with a secondary classifying identification positioned on each of the tissue stops because Applicant has not disclosed that providing the end effector with a secondary classifying identification positioned on each of the tissue stops provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the single classifying 
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh in view of Viola to obtain the invention as specified in claim 5.
Regarding claim 6, Weisenburgh discloses that said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) further comprises a wedge-shaped distal nose (apparent from Figure 132).
However, Weisenburgh in view of Viola does not expressly teach: said classifying identification of said compatible replaceable staple cartridge is positioned on said wedge-shaped distal nose.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the classifying identification of the compatible replaceable staple cartridge on the wedge-shaped distal nose, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0528 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, Weisenburgh discloses said classifying identification of said end effector (11016 excluding 11018) and said classifying identification of said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) comprise corresponding alphanumeric characters (“indicia”, “numbers”, and/or “symbols” mentioned in Paragraph 0255) (Paragraph 0255 lines 27-31).
However, Weisenburgh in view of Viola does not expressly teach: said classifying identification of said end effector and said classifying identification of said compatible replaceable staple cartridge comprise the same alphanumeric characters.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the classifying identification of the end effector and the classifying identification of the compatible replaceable staple cartridge so that they comprise the same alphanumeric characters because Applicant has not disclosed that the classifying identification of the end effector and the classifying identification of the compatible replaceable staple cartridge comprising the 
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh in view of Viola to obtain the invention as specified in claim 7.
Regarding claim 8, Weisenburgh, as modified for claim 7, teaches that said same alphanumeric characters indicate a length of a resultant staple line fired from said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) (because the alphanumeric characters identify staple cartridge 11018 and therefore indicate all aspects of staple cartridge 11018 including the length of the resultant staple line fired from staple cartridge 11018, Paragraph 0255 lines 27-31).
Regarding claim 9, Weisenburgh, as modified for claim 7, teaches that said same alphanumeric characters indicate a type of said end effector (11016 excluding 11018) (because the alphanumeric characters identify the end effector and therefore indicate the type of the end effector, Paragraph 0255 lines 27-31).
Regarding claim 10, Weisenburgh discloses that said classifying identification of said end effector (11016 excluding 11018) and said classifying identification of said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) comprise corresponding shapes (“indicia”, “numbers”, and/or “symbols” mentioned in Paragraph 0255) (Paragraph 0255 lines 27-31).
However, Weisenburgh in view of Viola does not expressly teach: said classifying identification of said end effector and said classifying identification of said compatible replaceable staple cartridge comprise the same shape.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the classifying identification of the end effector and the classifying identification of the compatible replaceable staple cartridge so that they comprise the same 
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh in view of Viola to obtain the invention as specified in claim 10.
Regarding claim 11, Weisenburgh discloses said classifying identification of said end effector (11016 excluding 11018) and said classifying identification of said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) comprise corresponding colors (“colors” mentioned in Paragraph 0255) (Paragraph 0255 lines 27-31).
However, Weisenburgh in view of Viola does not expressly teach: said classifying identification of said end effector and said classifying identification of said compatible replaceable staple cartridge comprise the same color.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the classifying identification of the end effector and the classifying identification of the compatible replaceable staple cartridge so that they comprise the same color because Applicant has not disclosed that the classifying identification of the end effector and the classifying identification of the compatible replaceable staple cartridge comprising the same color provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the classifying identifications of Weisenburgh which comprise corresponding colors because both options perform the same function of allowing a clinician to readily identify matching pairs of end effectors and staple cartridges.
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh in view of Viola to obtain the invention as specified in claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weisenburgh in view Viola in further view of Boiarski et al. (US 5,529,235), hereinafter Boiarski.
Regarding claim 12, Weisenburgh in view of Viola teaches all the limitations of the claim as stated above but does not expressly teach: the system further comprises a lockout configured to prevent at least one surgical function unless said compatible replaceable staple cartridge is positioned in said end effector.
Boiarski teaches that it was known to provide a lockout (“lock-out means” mentioned in Col. 3 lines 29-38) configured to prevent at least one surgical function (“fire” / “advancing of the cutting blade” mentioned in Col. 3 lines 29-38) unless a compatible replaceable staple cartridge (“cartridge” mentioned in Col. 3 lines 29-38, 12 in Figure 1) is positioned in an end effector (15 excluding 12 in Figure 1) in order to prevent unsafe/inappropriate firing of staples and/or unsafe/inappropriate cutting of tissue (Col. 3 lines 29-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the system of Weisenburgh in view of Viola with a lockout configured to prevent at least one surgical function unless said compatible replaceable staple cartridge (11018 of Weisenburgh which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) is positioned in said end effector (11016 excluding 11018 of Weisenburgh), as taught by Boiarski, because doing so would prevent unsafe/inappropriate firing of staples and/or unsafe/inappropriate cutting of tissue.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisenburgh, II et al. (US 2015/0201935), hereinafter Weisenburgh.
Regarding claim 13, Weisenburgh discloses a system, comprising:
an end effector (11016 excluding 11018 in Figure 132), comprising:
a non-removable anvil (11020 in Figure 132) comprising a first length (the length of 11020 along the longitudinal axis of 11020); and
an elongate channel (11216 in Figure 132) comprising a second length (the length of 11216 which receives staple cartridge 11018), wherein said end effector (11016 excluding 11018) is configured 
wherein said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) comprises a third length (the length of 11018 along the longitudinal axis of 11018) and a plurality of staples (Paragraph 0252), wherein said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) comprises a second distal end (apparent from Figure 132) and an end effector compatibility indicator (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31) (Paragraph 0255 lines 27-31), and wherein said third length (the length of 11018 along the longitudinal axis of 11018) corresponds to said first length (the length of 11020 along the longitudinal axis of 11020) (because 11020 has a plurality of staple deforming pockets which are in registration with the plurality staple apertures of 11018 and which can properly deform the staples released from the plurality staple apertures of 11018) and said second length (the length of 11216 which receives staple cartridge 11018) (because 11018 is form-fittingly, securely, and properly received in 11216, as is apparent when Figure 132 is viewed in relation to Figure 131).
However, Weisenburgh does not expressly disclose: the first distal end of the end effector comprises the cartridge compatibility indicator; and the second distal end of the replaceable staple cartridge comprises the end effector compatibility indicator.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the cartridge compatibility indicator on the first distal end of the end effector and to have positioned the end effector compatibility indicator on the second distal end of the replaceable staple cartridge, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraphs 0526, 0528, and 0530 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 14, Weisenburgh discloses all the limitations of the claim as stated above but does not expressly teach: said cartridge compatibility indicator is embossed on an outer surface of said end effector.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have embossed the cartridge compatibility indicator on an outer surface of the end effector because Applicant has not disclosed that the cartridge compatibility indicator being embossed on an outer surface of the end effector provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cartridge compatibility indicator of Weisenburgh because both options perform the same function of allowing a clinician to readily identify matching pairs of end effectors and staple cartridges.
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh to obtain the invention as specified in claim 14.
Regarding claim 15, Weisenburgh discloses all the limitations of the claim as stated above but does not expressly teach: said end effector compatibility indicator is embossed on an outer surface of said compatible replaceable staple cartridge.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have embossed the end effector compatibility indicator on an outer surface of the compatible replaceable staple cartridge because Applicant has not disclosed that the end effector compatibility indicator being embossed on an outer surface of the compatible replaceable staple cartridge provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the end effector compatibility indicator of Weisenburgh because both options perform the same function of allowing a clinician to readily identify matching pairs of end effectors and staple cartridges.
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh to obtain the invention as specified in claim 15.
Regarding claim 16, Weisenburgh discloses all the limitations of the claim as stated above but does not expressly teach: said cartridge compatibility indicator longitudinally overlaps said end effector 
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the cartridge compatibility indicator and/or the end effector compatibility indicator so that the cartridge compatibility indicator longitudinally overlaps the end effector compatibility indicator when the compatible replaceable staple cartridge is positioned in the end effector because Applicant has not disclosed that the cartridge compatibility indicator longitudinally overlapping the end effector compatibility indicator when the compatible replaceable staple cartridge is positioned in the end effector provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cartridge compatibility indicator and the end effector compatibility indicator of Weisenburgh because both options perform the same function of allowing a clinician to readily identify matching pairs of end effectors and staple cartridges.
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh to obtain the invention as specified in claim 16.
Regarding claim 17, Weisenburgh discloses a system, comprising:
an end effector (11016 excluding 11018 in Figure 132) configured to receive a compatible replaceable staple cartridge (11018 in Figure 132), wherein said end effector (11016 excluding 11018) comprises a first outer surface (an outer surface of 11020/11216/250 shown in Figure 132) and a first code (the “indicia”, “colors”, “numbers”, and/or “symbols” on anvil 11020 mentioned in Paragraph 0255 lines 27-31),
wherein said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) comprises a longitudinal slot (the longitudinal slot passing through the center of 11018 shown in Figure 132, which extends along the longitudinal axis of 11018, is positioned between two rows of staple apertures, and is similar to 282 in Figure 21) extending a first distance (the length of the longitudinal slot along the longitudinal axis of 11018), a plurality of staples (Paragraph 0252), and a second outer surface (an outer surface of 11018 shown in Figure 132), and a second code (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple 
a firing member (212 in Figure 132) configured to translate a predetermined distance (the distance traveled by 212 during its staple firing stroke) through said end effector (11016 excluding 11018) during a staple firing stroke (Paragraphs 0211 and 0181), wherein said first distance (the length of the longitudinal slot along the longitudinal axis of 11018) corresponds to said predetermined distance (the distance traveled by 212 during its staple firing stroke) (because 212 properly translates through the longitudinal slot to incise tissue, Paragraphs 0183 and 0188).
However, Weisenburgh does not expressly disclose: the first outer surface of the end effector comprises the first code; and the second outer surface of the compatible replaceable staple cartridge comprises the second code.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the first code on the first outer surface of the end effector and to have positioned the second code on the second outer surface of the compatible replaceable staple cartridge, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraphs 0528 and 0530 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Weisenburgh discloses all the limitations of the claim as stated above but does not expressly teach: said first code is embossed on said first outer surface, and said second code is embossed on said second outer surface.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have embossed the first code on the first outer surface and to have embossed the second code on the second outer surface because Applicant has not disclosed that the first code being embossed on the first outer surface and the second code being embossed on the second outer surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first code and the second code of Weisenburgh because both options perform the same function of allowing a clinician to readily identify matching pairs of end effectors and staple cartridges.

Regarding claim 19, Weisenburgh discloses that said first code (the “indicia”, “colors”, “numbers”, and/or “symbols” on anvil 11020 mentioned in Paragraph 0255 lines 27-31) and said second code (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31) indicate a length of said compatible replaceable staple cartridge (11018 which has “indicia”, “colors”, “numbers”, and/or “symbols” that correspond to those of anvil 11020) (because the first code and the second code identify staple cartridge 11018 and therefore indicate all aspects of staple cartridge 11018 including the length of staple cartridge 11018, Paragraph 0255 lines 27-31).
Regarding claim 20, Weisenburgh discloses that said first code (the “indicia”, “colors”, “numbers”, and/or “symbols” on anvil 11020 mentioned in Paragraph 0255 lines 27-31) and said second code (the “indicia”, “colors”, “numbers”, and/or “symbols” on staple cartridge 11018 mentioned in Paragraph 0255 lines 27-31) include indicia, numbers, and/or symbols (Paragraph 0255 lines 27-31).
However, Weisenburgh does not expressly disclose: said first code and said second code include at least one number and at least one letter.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the first code and the second code of Weisenburgh so that they include at least one number and at least one letter because Applicant has not disclosed that the first code and the second code including at least one number and at least one letter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first code and the second code of Weisenburgh because both options perform the same function of allowing a clinician to readily identify matching pairs of end effectors and staple cartridges.
Therefore, it would have been an obvious matter of design choice to modify Weisenburgh to obtain the invention as specified in claim 20.

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731